                    Case 1:16-cv-06287-KPF Document 98 Filed 04/03/19 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK
                  --------------------------------------------------------X                      16 Civ. 06287 (KPF)
                  DOMINGO CASTILLO MARCELINO,
                  individually and on behalf of others
                  similarly situated,
                                                                                                 AFFIRMATION
                                            Plaintiff,                                           IN OPPOSITION
                                                                                                 TO MOTION TO
                                   --against--                                                    DISQUALIFY

                  374 FOOD INC., HAYIM TSADOK and
                  TIRAN TSADOK,

                                            Defendants.

                  --------------------------------------------------------X

                                   MICHAEL S. ROSS, an attorney duly admitted to practice before the Courts of this

                  State, affirms under the penalties of perjury, the following:

                          A.       INTRODUCTION.
                                   1.       I am an attorney and counselor-at-law and am familiar with the relevant facts

                  and circumstances of this case.

                                   2.       I, along with my associate, Eugene Gormakh, Esq., represent Michael Faillace,

                  Esq., and Michael Faillace & Associates, P.C. (the “Firm”), in connection with the limited

                  professional responsibility issues which have arisen in this matter. The focus of my practice for the

                  last 30 years has been ethics, professional discipline, attorney sanctions cases and advising and
                  representing lawyers and law firms in connection with such matters. I have represented lawyers in

                  Federal Court matters for at least 15 years.

                                   3.       I am respectfully submitting this Affirmation in opposition to Defendants’

                  April 2, 2019 Motion to Disqualify (the “Motion”), which seeks to disqualify me and my associate

                  from representing Mr. Faillace and his Firm in this matter. (Dkt. Nos. 95, 96) Defendants’ hastily-

                  drafted Motion cites no authority for its patently incorrect argument that attorneys may never be

                  represented by counsel in pending litigation.

                                   4.       For the reasons set forth below, Defendants’ Motion should be denied.

LAW OFFICES OF
MICHAEL S. ROSS
                    Case 1:16-cv-06287-KPF Document 98 Filed 04/03/19 Page 2 of 5




                         B.        DISCUSSION.
                                   5.     Defendants’ Motion perplexingly asserts that:

                                   “Defendants are unaware of any case in the past 229 years that allows
                                   counsel to appear in federal court on its behalf of counsel [sic] who
                                   is in turn representing a party. Attorneys represent parties in federal
                                   court; attorneys do not represent other attorneys who are representing
                                   a party.”

                  (Dkt. No. 96, p. 1)

                                   6.     Defendants’ counsel’s lack of awareness of the law is not an adequate reason

                  for moving to disqualify me and my firm. Defendants filed this Motion within hours of your
                  undersigned counsel having filed a Notice of Appearance, prior to Defendants’ counsel ever

                  speaking to your undersigned counsel about this matter, and, presumably, within those few hours,

                  Defendants’ counsel did not conduct the appropriate research into the issues which he addresses.

                                   7.     Contrary to Defendants’ counsel’s assertion that “attorneys do not represent

                  other attorneys who are representing a party” (Dkt. No. 96, p. 1), your undersigned counsel – whose

                  practice focuses on the representation of lawyers and law firms in ethical matters – routinely

                  represents attorneys in connection with responding to sanctions motions in Federal and State courts.

                  Only by way of example, your undersigned counsel has recently appeared as counsel to non-party

                  attorneys in the following matters before this Court:

                                          a.      In I.P. Doe, et al. v. Lokanda Lion, L.L.C. et al.,
                                                  15-CV-00778 (S.D.N.Y.), I, along with another law
                                                  firm, represented counsel to the plaintiffs in
                                                  connection with responding to a Motion for Sanctions.
                                                  The November 29, 2018 Notices of Appearance are at
                                                  Docket Nos. 109 & 111, respectively.

                                          b.      In Lawrence v. City of New York, 15-CV-8947
                                                  (S.D.N.Y.), I and my associate, Mr. Gormakh,
                                                  appeared on behalf of plaintiff’s counsel in connection
                                                  with responding to a Motion for Sanctions. In setting
                                                  forth the counsel who appeared in the case, this
                                                  Court’s decision noted: “For Jason L. Leventhal,
                                                  Miscellaneous[1]: Michael Steven Ross, LEAD

                         1
                             Defendants observe that “[e]ven the Court’s CM/ECF system rejects recognizing Mr.
                                                                                                  (continued...)
LAW OFFICES OF
MICHAEL S. ROSS
                                                                     2
                      Case 1:16-cv-06287-KPF Document 98 Filed 04/03/19 Page 3 of 5




                                                ATTORNEY, Eugene Alexander Gormakh, Law
                                                Offices of Michael S. Ross, New York, NY.”
                                                Lawrence v. City of New York, 2018 U.S. Dist.
                                                LEXIS 126010, at *1 (S.D.N.Y. Jul. 1, 2018). Judge
                                                Willian H. Pauley’s decision repeatedly refers to the
                                                fact that plaintiff’s counsel retained “ethics counsel.”
                                                See id. at *4, *16. The October 13 and 23, 2017
                                                Notices of Appearance are at Docket Nos. 81 & 86,
                                                respectively.

                                         c.     In Garcia v. County of Westchester, 11-CV-7258
                                                (S.D.N.Y.), I and my associate, Mr. Gormakh,
                                                appeared on behalf of one of the plaintiff’s attorneys
                                                in connection with a sanctions hearing. Several other
                                                attorneys also appeared on behalf of plaintiff’s
                                                counsel, before and after the appearance of your
                                                undersigned counsel. The August 28, 2015 and
                                                December 10, 2015 Notices of Appearance are at
                                                Docket Nos. 197 & 218, respectively.

                                         d.     In Luscier v. Risinger Brothers Transfer Inc., 13-CV-
                                                8553 (S.D.N.Y.), I appeared on behalf of one of the
                                                plaintiff’s attorneys (who was an associate at the firm
                                                representing the plaintiff), and the law firm was
                                                represented by another professional responsibility
                                                attorney. My June 30, 2015 Notice of Appearance is
                                                at Docket No. 10.

                                 8.      Other Federal Courts have likewise recently authorized, without issue, your

                  undersigned counsel’s appearance on behalf of non-party attorneys. By way of example, in Martin

                  v. Giordano, 11-CV-04507 (E.D.N.Y), I represented plaintiff’s counsel in connection with

                  responding to a motion for sanctions. (See Notice of Appearance dated May 20, 2016 [Docket No.
                  162]; see also Docket No. 169.) In Boles v. Merck & Co., Inc., 06-CV-09455 (S.D.N.Y.), during

                  trial, the Court itself sua sponte directed plaintiff’s counsel to appear at a subsequent court

                  appearance, with counsel, in connection with a contemplated order to show cause for sanctions

                  against him. (Docket No. 275) I subsequently appeared on behalf of that attorney. The Notice of

                  Appearance is at Docket No. 273.

                  1
                   (...continued)
                  Faillace as a ‘party.’” (Dkt. No. 96, p. 1 n.1) This statement makes no sense. Mr. Faillace is not a
                  party – he is a non-party, which is why your undersigned counsel designated him as “Miscellaneous,”
                  which the CM/ECF system permits. Contrary to Defendants’ incorrect statements, I and my
                  associate are properly receiving all PACER notifications, and PACER did not “reject” anything.
LAW OFFICES OF
MICHAEL S. ROSS
                                                                   3
                    Case 1:16-cv-06287-KPF Document 98 Filed 04/03/19 Page 4 of 5




                                  9.      In the same vein, over the years, I and my staff have represented multiple

                  lawyers and law firms in connection with disqualification motions. See United States v. Binday,

                  2013 U.S. Dist. LEXIS 37127, at *5 (S.D.N.Y. 2013) (in a case concerning an alleged conflict of

                  interest, Judge McMahon explained that a prominent law firm with over 500 lawyers which

                  represented a defendant in a pending case had “retained Michael S. Ross, Esq., a former Assistant

                  United States Attorney in this district and a recognized ethics expert, to cast a fresh eye on [the]

                  entire situation” involving conflict of interest claims).

                                  10.     The list of cases set forth above is non-exhaustive and includes only some of
                  the cases where your undersigned counsel appeared on behalf of attorneys in pending litigation (such

                  as this one). Presumably, there are many more similar cases where attorneys are represented by

                  professional responsibility counsel. Defendants’ counsel’s statement that he is “unaware of any case

                  in the past 229 years that allows counsel to appear in federal court” on behalf of “counsel who is in

                  turn representing a party” reflects that he is not aware of any of the cases set forth above. It appears

                  that Defendants’ counsel never researched this issue.

                                  11.     Separately, Defendants’ argue that, under Rule 4.2 of the New York Rules of

                  Professional Conduct (the “Rules”), commonly referred to as the “no-contact rule,”2 that they can

                  no longer communicate with Mr. Faillace directly because he is now represented by counsel.

                  Defendants are correct. Mr. Faillace and his Firm are the subject of serious allegations and are
                  entitled to be represented by counsel. Defendants cite no authority for the argument that this is

                  somehow improper, and Defendants’ argument in this regard is wholly without merit. Any specific

                  issues Defendants may have with respect to substantive non-sanction issues in the underlying

                  litigation will be addressed by me and my firm as they arise.



                          2
                           Rule 4.2, which is applicable to this proceeding pursuant to Rule 1.5(b)(5) of the Local
                  Rules of the Southern and Eastern District Courts of New York, provides that: “In representing a
                  client, a lawyer shall not communicate or cause another to communicate about the subject of the
                  representation with a party the lawyer knows to be represented by another lawyer in the matter,
                  unless the lawyer has the prior consent of the other lawyer or is authorized to do so by law.”
LAW OFFICES OF
MICHAEL S. ROSS
                                                                     4
                    Case 1:16-cv-06287-KPF Document 98 Filed 04/03/19 Page 5 of 5




                         C.      CONCLUSION.
                                 12.    In sum, Defendants’ Motion, which is unsupported by citation to any relevant

                  Rules or case law, asserts an untenable legal position which is incorrect and which is contradicted

                  by numerous cases from this Court. Accordingly, the Motion should be denied.

                                 WHEREFORE, I respectfully request that this Court deny Defendants’ Motion;

                                 AND grant such other and further relief as to this Court may seem just and proper.

                  Dated: New York, New York
                         April 3, 2019

                                                                       s/Michael S. Ross
                                                                       Michael S. Ross (MR-3626)
                                                                       Law Offices of Michael S. Ross
                                                                       60 East 42nd Street, 47th Floor
                                                                       New York, New York 10165
                                                                       Tel. (212) 505-4060
                                                                       Fax (212) 505-4054
                                                                       michaelross@rosslaw.org




LAW OFFICES OF
MICHAEL S. ROSS
                                                                  5
